WHBBiiBE, J.
The error assigned is the ruling of the court in refusing a *35continuance. And we are of opinion that there was no error in that ruling. It does not appear when the subpoenas mentioned in the defendant’s affidavit were issued, or when it came to his knowledge that he could not obtain the testimony of the witness. Nor lias the defendant accounted, in any satisfactory manner, for having delayed propounding his interrogatories to so late a day. They were filed barely in time for service on the plaintiffs, who were to answer them had they been present in the county, but not in time to have been forwarded to them at a distance to obtain their answers. There is reason to apprehend that it must have seemed to the court, as it does to us, that the interrogatories may have been propounded at so late a day, not to obtain the answers of the plaintiffs to be used as testimony at the term then at hand, but to afford the ground of an application for further delay. However this may be, the defendant has not shown the use of that diligence which a vigilant suitor, conscious of a just defense, would have used, and which the law requires; nor has he shown any satisfactory excuse for the want of it. We are of opinion that the judgment be affirmed.
Judgment affirmed.